Citation Nr: 1011775	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to service-connected lumbar 
strain with degenerative disc disease of the lumbar spine 
(lumbar spine disability).

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected lumbar 
strain with degenerative disc disease of the lumbar spine

3.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with degenerative disc disease of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Oakland, California RO.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that further development needs to be performed.  By way 
of background, the Veteran injured his back during service 
and was awarded service connection for lumbar strain with 
degenerative disc disease of the lumbar spine in July 2003, 
and he was assigned a 10 percent rating, effective May 1, 
1997.  In May 2005, the Veteran requested an increased 
evaluation on his service-connected lumbar spine disability.  
In a July 2005 rating decision, the evaluation of his lumbar 
spine disability was increased to 20 percent, effective May 
2, 2005.  In January 2006, the Veteran requested service 
connection for a shoulder and a back disability.  It appears 
as though the RO treated the Veteran's request for service 
connection for a back disability to be an increased rating 
claim for his service-connected lumbar spine disability.  
These claims were denied in a September 2006 rating decision.  

In January 2007, the Veteran submitted a statement that was 
construed as a notice of disagreement to his request for 
service connection for a bilateral shoulder disability.  Upon 
a liberal reading of this document, the Board finds that the 
document also expresses disagreement with the denial of an 
increased rating for his service-connected lumbar spine 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(concluding that the Board must "review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims").  
As such, the record reflects that the RO has not issued the 
requisite SOC with respect to this issue pursuant to 38 
C.F.R. § 20.200, and therefore, the Board must remand this 
issue for proper issuance of a SOC, and to provide the 
Veteran an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran essentially contends that his currently diagnosed 
bilateral shoulder disorder is secondarily related to his 
service-connected lumbar spine disorder.  There is no 
question that the Veteran is currently diagnosed as having 
degenerative joint disease of the lumbar spine.  Again, the 
Board observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
The United States Court of Appeals for Veterans Claims has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability, and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

For the reasons noted below, the Board finds that the medical 
evidence of record does not adequately permit appellate 
review of the appeal at this time.  This is particularly true 
as it pertains to the question of whether the Veteran's 
service-connected lumbar spine disorder aggravates or caused 
his bilateral shoulder disorder.

In a July 1997 private treatment record, the Veteran reported 
shooting pains in the right posterior and lateral cervical 
spine with radiation into the right shoulder.  Range of 
motion was limited and there was weakness in the right 
shoulder.  The Veteran was also noted to have multiple areas 
of myofascial restriction in that area.  

In April 2004, the Veteran sought VA treatment complaining of 
pain in the base of his neck.  There was a notation of 
tenderness at the trapezium muscle.  No shoulder pathology 
was noted at that time.  He was later diagnosed as having 
degenerative disc disease of the cervical spine.  

In April 2006, the Veteran sought VA treatment complaining of 
left shoulder pain, but no diagnosis was made.  In October 
2006, the Veteran reported bilateral shoulder pain.  He 
advised that he experienced pain of 10 out of 10, with 10 
being the most severe pain upon extending his arms.  He also 
reported cervical spine pain.  Following an x-rays of the 
shoulders, it was noted that the Veteran likely had 
tendonitis.  

In a June 2006 submission to VA, the Veteran indicated that 
his left shoulder pain was secondary to his back pain or had 
its onset during the same lifting incident in service that 
caused his back disability.  He has also indicated in other 
statements to VA that he was forced to hold canteens filled 
with water on the back of his outstretched hands while 
leaning against a wall, and this was the onset of his 
shoulder pain.  

In a June 2008 treatment record, the Veteran was noted to 
likely have a right trapezius strain.  In August 2008, the 
Veteran sought VA treatment complaining of right shoulder 
pain, right upper extremity radicular symptoms, and pain in 
the right arm.  He also reported a history of left shoulder 
pain that had resolved following three injections.  It was 
noted that x-ray of the right shoulder in 2006 revealed AC 
bone spurring.  Upon physical examination, the Veteran had 
decent range of motion in the right shoulder except slightly 
limited with internal rotation and limited external rotation 
in the left shoulder.  Right shoulder strength was also 
limited.  

Upon review of the evidence of record, the Board finds that a 
remand is necessary for a VA examination to be scheduled and 
an opinion obtained as to whether the Veteran's claimed 
bilateral shoulder disability had its onset in service or was 
caused or worsened by a service-connected disability.  The 
Veteran's service treatment records (STRs) are devoid of any 
treatment for, or complaints of, bilateral shoulder pain.  
Post-service treatment records-most recently in the mid-
2000s-reflect treatment for complaints of shoulder pain.  
The Veteran has been noted to possibly have tendonitis of the 
shoulders, trapezium strain, limited range of motion in the 
shoulders, and right AC bone spurring.  Also, the Veteran has 
undergone several VA examinations for his lumbar spine 
disability, but these examinations did not discuss the 
Veteran's complaints of shoulder pain and whether any 
bilateral shoulder disability was caused or worsened by his 
service-connected lumbar spine disability.  Additionally, 
none of the treatment records reflect any opinion as to a 
correlation between the Veteran's shoulder complaints and his 
service-connected lumbar spine disability.  The Board 
acknowledges that the Veteran only references his left 
shoulder as being due to his lumbar spine disorder, but in an 
effort to ensure that the Veteran's claim is properly 
decided, the Board has liberally construed the Veteran's 
statements to include a secondary service connection claim 
for a right shoulder disability.  As such, the Board finds 
that a remand is necessary for a VA examination to be 
scheduled and an opinion obtained as to whether any bilateral 
shoulder disability was caused or worsened by his service-
connected disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran 
a Statement of the Case on the request for 
an increased rating for his service-
connected lumbar strain with degenerative 
disc disease of the lumbar spine.  The 
Veteran should be clearly advised of the 
need to file a Substantive Appeal within 
60 days of the date of the Statement of 
the Case if he wishes to complete an 
appeal for this matter.

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his claimed bilateral shoulder 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, offer comments 
and an opinion as to the most likely 
etiology of any currently diagnosed 
bilateral shoulder disorder.

The examiner should offer an opinion as to 
whether the any diagnosed bilateral 
shoulder disorder is causally or 
etiologically related to the service-
connected lumbar spine disorder.  The 
examiner should also address whether the 
service-connected lumbar spine disorder 
chronically worsens or increases the 
severity of his bilateral shoulder 
disorder.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


